Name: Commission Regulation (EEC) No 241/85 of 30 January 1985 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 85 Official Journal of the European Communities No L 26/33 COMMISSION REGULATION (EEC) No 241/85 of 30 January 1985 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal may be imported on special terms in 1985 at 10 000 tonnes ; Whereas the applications received in January 1985 cover quantities less than the quota available ; whereas, therefore, these applications can be met in full , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 106/85 of 14 January 1985 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 142/85 of 18 January 1985 laying down detailed rules for the application of import arrangements provided for by Regulations (EEC) No 106/85 and (EEC) No 3688/84 in the beef and veal sector (2) provides in Article 7, that applications for and the issue of import licences for the meat referred to in Article 1 ( 1 ) (d) thereof are to be effected in accordance with the provisions of Articles 12 and 15 of Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (3), as last amended by Regulation (EEC) No 1994/84 (4); Whereas Article 1 ( 1 ) (d) of Regulation (EEC) No 142/85 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which HAS ADOPTED THIS REGULATION : Article 1 All applications for import licences in respect of January 1985 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 1 ( 1 ) (d) of Regu ­ lation (EEC) No 142/85 are hereby met in full . Article 2 Applications for licences in respect of the meat referred to in Article 1 may be entered in accordance with Articles 12 and 15 of Regulation (EEC) No 2377/80 during the first 10 days of February 1985, the total quantity available being 9 926 tonnes . Article 3 This Regulation shall enter into force on 31 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 14, 17 . 1 . 1985, p. 3 . (2) OJ No L 16, 19 . 1 . 1985, p. 14. (3) OJ No L 241 , 13 . 9 . 1980, p. 5 . O OJ No L 186, 13 . 7. 1984, p. 17.